                         Case 1:20-cv-01805-RA  Document
                                    Z A C H A R Y J . L I 19
                                                          18
                                                          S Z Filed
                                                              K A , 05/21/20
                                                                     E S Q . Page 1 of 1
                            3 3     N A S S A U A V E N U E , F L 2 , B R O O K L Y N , N E W Y O R K
                                   Z A C H @ E M P L O Y E E L A W Y E R . N Y C | 3 4 7 - 7 6 2 - 5 1 3 1




                                                                                May 21, 2020
             VIA ECF
             Hon. Ronnie Abrams, USDJ
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

                      Re:         Peet v. Icon Realty Management LLC, et al.
                                  Case No. 1:20-cv-01805-RA
                                  Motion to Stay Mediation

             Dear Judge Abrams,

                    Plaintiff respectfully asks the Court to stay the scheduled mediation, see ECF 17,
             until the close of fact discovery.

                     The parties have exhausted a year of negotiations, briefing, and exchange of
             discovery at the New York City Commission on Human Rights without success. The
             limited discovery demanded in the Court’s scheduled mediation order will be of
             marginal value in reaching a fair-minded resolution of this case at this juncture. The
             parties will be far-better positioned to have a successful mediation following the close
             of fact discovery given the fact-intensive nature of claims and defenses in this case.

                    Indeed, Defendants have answered the complaint. The parties have held a FRCP
             26(f) meet and confer. Plaintiff’s discovery demands have been served.

                   In light of the above, Plaintiff respectfully asks that the Court stay the scheduled
             mediation until the close of fact discovery.


                                                                                Respectfully submitted,

No later than May 26, 2020, the parties shall file a joint letter
indicating whether Defendants consent to Plaintiff's request
to stay the automatic referral to mediation. If all parties seek to             Zachary J. Liszka, Esq.
stay the mediation, they shall submit their proposed case                       Counsel for Plaintiff
management plan and scheduling order, a template of which is available
at https://nysd.uscourts.gov/hon-ronnie-abrams, no later than
May 29, 2020.


SO ORDERED.


                                  ____________________                1
                                  Hon. Ronnie Abrams
                                  5/21/2020
